Case 14-02195-JMC-13           Doc 42    Filed 03/22/19     EOD 03/22/19 10:44:36       Pg 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 )
Donna Sue Pickel                                 )
                                                          CASE NUMBER: 14-02195-JMC-13
Kevin Joseph Pickel                              )
                                                 )
DEBTORS                                          )




                             NOTICE OF FINAL CURE PAYMENT

       Pursuant to Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount
required to cure the default in the below claim has been paid in full and that the Debtors have
completed all mortgage payments under the plan.

Name of Creditor: OCWEN LOAN SERVICING LLC


FINAL CURE AMOUNT

   Court            Trustee
   Claim #           Claim #    Account #                 Claim Allowed        Amount Paid
     11                  2        8316                      $1,954.09            $1,954.09

MONTHLY ONGOING MORTGAGE PAYMENT

__ Mortgage was paid through the Chapter 13 conduit.
   Trustee paid arrears only through the plan.
XX Mortgage is paid directly by the Debtor.

        Within 21 days of service of this Notice, the creditor MUST file and serve on the Debtor,
Debtor’s counsel, and the Trustee, pursuant to Fed.R.Bank.P. 3002.1(g), a statement indicating
whether it agrees that the Debtor has paid in full the amount required to cure the default, has
paid all outstanding post-petition fees, costs or negative escrow amounts due, and whether,
consistent with § 1322(b)(5), the Debtor is otherwise current on all payments, or be subject to
further action of the Court.

The statement shall itemize the required cure or post-petition amounts, if any, that the Creditor
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the Creditor’s proof of claim and is not subject to Fed.R.Bank.P. 3001(f). Failure
to notify may result in sanctions.


Date: March 22, 2019
                                                 /s/ John M. Hauber
                                                 John M. Hauber, Trustee
Case 14-02195-JMC-13          Doc 42     Filed 03/22/19     EOD 03/22/19 10:44:36         Pg 2 of 2


                                 CERTIFICATE OF SERVICE

          I hereby certify that on Friday, March 22, 2019, a copy of the foregoing Notice of Final
Cure Payment was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court's Electronic Case Filing System. The party/parties may access
this filing through the Court's system.


                                              US Trustee
                                     ustpregion10.in.ecf@usdoj.gov


                                            LYNCH & BELCH
                                        erin@lynchandbelch.com

                                            Kristin L. Durianski
                                         bankruptcy@codilis.com


         I further certify that on Friday, March 22, 2019, a copy of the foregoing Notice of Final
Cure Payment was mailed by US First-Class mail, postage prepaid and properly addressed to
the following:

     OCWEN LOAN SERVICING LLC                        Donna Sue Pickel
     ATTN BANKRUPTCY DEPT                            Kevin Joseph Pickel
     1661 WORTHINGTON RD STE 100                     4478 Connaught W Drive
     WEST PALM BEACH, FL, 33409                      Plainfield, IN, 46168

     Ocwen Loan Servicing, LLC, Attn: Bankruptcy
     Dept.
     P.O. Box 24605, West Palm Beach, FL
     33416-4605




                                                   /s/ John M. Hauber
                                                   John M. Hauber, Trustee
